Citation Nr: 0206049	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  01-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for residuals of a transverse fracture at L-4 with 
spasm and limited motion.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2000 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

In May 2002, a motion to advance this case on the Board's 
docket was granted under the authority of 38 U.S.C.A. 
§ 7102(a) (West Supp. 2001) and 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The service-connected residuals of transverse fracture at 
L-4 with spasm and limited motion are principally manifested 
by complaints of pain in the low back and objective findings 
of limitation of flexion of the lumbar spine to 15 degrees, 
limitation of extension to 15 degrees, and limitation of 
lateral flexion to 10 degrees; pain on palpation of the 
lumbosacral spine; and Magnetic Resonance Imaging (MRI) 
findings of degenerative disc disease with disc bulges at 
every level, retrolisthesis at multiple levels causing spinal 
canal stenosis, subluxation with anterolisthesis of L3 on L4, 
degenerative scoliosis, and an L4 vertebral body abnormally 
situated causing severe spinal canal stenosis.        

2.  The veteran's only service-connected disability is 
residuals of transverse fracture at L-4 with spasm and 
limited motion, rated as 60 percent disabling under 
Diagnostic Code 5293, and deformity, rated 10 percent 
disabling under Diagnostic Code 5285.   

3.  The veteran's service-connected disability precludes him 
from securing or following substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation for 
residuals of transverse fracture at L-4 with spasm and 
limited motion, and deformity, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5293, 5285 (2001).

2.  The criteria for the award of a total rating for 
compensation based upon individual unemployability have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.15, 4.16, 4.71a, Diagnostic Codes 5285, 5292 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters:  Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In April 2001, the RO notified the veteran of the 
VCAA.  In an August 2000 statement of the case and December 
2001 supplemental statement of the case, the RO notified the 
veteran of the pertinent law and regulations.  The RO also 
informed the veteran what evidence was considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded a VA medical examination in 
April 2000 in order to determine the current severity of his 
disorder.  Relevant VA treatment records have been obtained 
and associated with the claims folder.  The RO also obtained 
information from the veteran's former employer regarding the 
veteran's claim for a total rating due to unemployability.  
In the February 2001 Form 9, the veteran requested a hearing 
at the RO.  A hearing was scheduled for November 2001.  
However, the hearing was subsequently canceled by the 
veteran.   

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 

II.  Entitlement to a disability evaluation in excess of 40 
percent for residuals of transverse fracture at L4 with spasm 
and limited motion.  

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).

Under Diagnostic Code 5285, residuals of fracture of 
vertebra, a 100 percent disability rating is assigned for 
residuals of a fracture of a vertebra with cord involvement 
and the claimant is bedridden or requires long leg braces.  A 
60 percent disability rating is warranted where there is no 
cord involvement and there is abnormal mobility requiring a 
neck brace (jury mast).  In other cases, the residuals are 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001). 

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  

Under Diagnostic Code 5293, intervertebral disc disease, a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001). 


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

A February 1947 VA examination report reflects a diagnosis of 
old fracture of the transverse process of the lumbar spine 
with resulting traumatic arthritis and chronic myalgia.  

A March 1947 X-ray examination revealed an ununited fracture 
involving the distal end of the transverse process of the 
fourth lumbar vertebrae on the left side.  The report 
indicates that there was a fracture of L4 on the left side 
and occult spina bifida of the first sacral segment.  The 
remainder of the lumbar spine, sacrum, sacro-iliac joints, 
and coccyx showed no evidence of significant abnormality.  

A May 1999 prescription form indicates that the veteran used 
a wheelchair due to a spinal cord injury, which was a 
permanent injury.   

A November 1999 VA X-ray examination of the lumbar spine 
detected severe degenerative disc disease with mild 
spondylolisthesis between L4-5.  There was mild 
spondylolisthesis between L4-5 with L4 slightly posterior in 
relation to L5.  

A January 2000 MRI of the lumbar spine revealed extensive 
degenerative disc disease with disc bulges at virtually every 
level which were mild to moderate in size; anterolisthesis 
and retrolisthesis at multiple levels causing varying degrees 
of spinal canal stenosis most severe at L3/4 and L4/5 where 
the L4 vertebral body was abnormally situated posteriorly and 
caused severe spinal canal stenosis and cauda equina 
compression; and abnormal spine alignment and facet 
degenerative changes causing neural stenosis at several 
levels with potential nerve root compression, most severe at 
L-1/2 and L5/S1.   

An April 2000 VA examination report indicates that the 
veteran had complaints of low back pain since 1946.  The pain 
was now intermittent with occasional radiation from the low 
back into the legs.  Activity made the pain worse and rest 
helped.  Straight leg rasing was negative bilaterally.  There 
was some pain to palpation of the lumbar spine.  Active range 
of motion was flexion to 15 degrees out of 75 degrees, 
extension to 15 degrees out of 30 degrees, and lateral 
flexion to 10 degrees out of 35 degrees.  The examiner noted 
that this was abnormal range of motion for the veteran's 
thoracolumbar spine.  Ambulation was slow and halting with 
the use of a cane on the left.  The veteran's balance and 
coordination during walking was quite poor.  There were no 
other focal neuromuscular deficits.  The impression was low 
back pain with focal findings being decreased active range of 
motion of his feet, ankles, knees, hips, and thoracolumbar 
spine; pain on palpation of the lumbosacral spine; decreased 
muscle strength in the lower extremities; and abnormal 
ambulation with a leg-length discrepancy and the use of an 
ankle/foot orthosis and a straight cane during ambulation.  
It was noted that the veteran also used a wheel chair for 
long-distance ambulation.     

In a May 2000 addendum to the VA examination report, the 
examiner stated that after reviewing the examination report 
of April 2000, it was his opinion that the veteran's lower 
extremity limitation of movement was not the result of his 
service-connected lumbosacral injury.   

In a September 2000 statement, Dr. J.J., of the C. Spine 
Institute, stated that he first saw the veteran in January 
2000 for complaints of low back and lower extremity pain that 
has become progressively worse over time.  Dr. J.J. indicated 
that the veteran had fairly severe degenerative changes with 
spinal stenosis at multiple levels by MRI.  Dr. J. J. stated 
that the veteran underwent a fluoroscopically guided epidural 
steroid injection and he had significant improvement in his 
symptoms.  Dr. J.J. stated that the veteran's condition was 
such that he may anticipate recurrence in the future to the 
levels that he may need further intervention such as 
medications, therapy, prescriptions, or injections.  Dr. J.J. 
indicated that it was his opinion that to a reasonable degree 
of medical certainty, most probably, the veteran's war injury 
contributed largely to his current condition; for example, 
the veteran was more likely to develop degenerative changes 
sooner and to a greater degree than would have otherwise been 
anticipated had he not had this injury.  

A July 2001 VA examination report for housebound status or 
permanent need for regular aid and attendance indicates that 
the veteran was not hospitalized.  The report notes that the 
veteran's complaints were unstable moods and severe 
degenerative disease of the spine and hips.  His gait was 
unstable.  Examination revealed that the veteran's hips and 
back were weak.  Strength and coordination of the upper and 
lower extremities were good.  Weight bearing was poor due to 
degenerative disease in the hips and back.  The veteran was 
unable to ambulate.  It was noted that a wheelchair was 
absolutely necessary and the veteran should have some 
assistance with his activities of daily living.  The examiner 
stated that the veteran sometimes had bladder or bowel 
incontinence of which he was not aware.  Therefore, special 
attention to hygiene was needed.  The diagnosis was 
congestive heart failure, chronic obstructive pulmonary 
disease, degenerative joint disease of the knees and spine, 
benign prostatic hypertrophy, bipolar, and hypertension.

In an October 2001 statement, Dr. B.A. stated that based upon 
the October 2001 MRI results, he did not think the veteran 
was going to recover the ability to walk.  Dr. B.A. stated 
that the veteran was not a candidate for surgical 
intervention.  Dr. B.A. stated that the veteran's spinal 
stenosis explained his incontinence and the veteran's war 
injury was certainly a significant part of the damage to the 
spine and it may be the most important factor.  

The October 2001 MRI report reveals that the impression was 
spinal stenosis at essentially every level, subluxation with 
anterolisthesis of L3 on L4, and degenerative scoliosis.   

Analysis

A 40 percent rating is currently assigned to the veteran's 
service-connected residuals of a transverse fracture at L-4 
with spasm and limited motion under Diagnostic Code 5292, 
based upon findings of severe limitation of motion of the 
lumbar spine.  The 40 percent evaluation is the maximum 
benefit available under Diagnostic Code 5292.  See 38 C.F.R. 
§ 471a, Diagnostic Code 5292.

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The veteran's lumbar spine disability may also be rated under 
the provisions of Diagnostic Code 5293, intervertebral disc 
syndrome, since there is evidence of severe degenerative disc 
disease and disc bulges at all levels and MRI findings 
indicate that the L4 vertebral body, that was abnormally 
situated, caused severe spinal stenosis.  In applying the law 
to the existing facts, the Board finds that a 60 percent 
disability is warranted under Diagnostic Code 5293.  

The medical evidence demonstrates that the veteran has severe 
degenerative disc disease of the lumbar spine with mild 
spondylolisthesis between L4-5.  A January 2000 MRI of the 
lumbar spine revealed extensive degenerative disc disease 
with disc bulges at virtually every level which were mild to 
moderate in size; anterolisthesis and retrolisthesis at 
multiple levels causing varying degrees of spinal canal 
stenosis most severe at L3/4 and L4/5 where the L4 vertebral 
body was abnormally situated posteriorly and caused severe 
spinal canal stenosis and cauda equina compression; and 
abnormal spine alignment and facet degenerative changes 
causing neural stenosis at several levels with potential 
nerve root compression, most severe at L-1/2 and L5/S1.

There is medical evidence of persistent symptoms of 
characteristic pain on motion and muscle spasm.  The 1996 VA 
examination detected spasm of the paraspinal muscles.  The 
April 2000 VA examination report indicates that the veteran 
had complaints of pain which occasionally radiated from his 
lower back to his legs.  The veteran reported that activity 
made the pain worse.  In the September 2000 statement, Dr. 
J.J. stated that the veteran's low back pain had become 
progressively worse.  There are neurological findings 
appropriate to the site of the diseased disc.  As noted 
above, the January 2000 MRI of the lumbar spine revealed 
abnormal spine alignment and facet degenerative changes 
causing neural stenosis at several levels with potential 
nerve root compression, most severe at L-1/2 and L5/S1.  The 
medical evidence shows that the veteran's lumbar spine 
disability causes incontinence and contributes to the 
veteran's inability to walk.  The examiner who performed the 
July 2001 VA examination for housebound status or permanent 
need for regular aid and attendance indicated that the 
veteran had poor weight-bearing due to his degenerative 
disease of his hips and back and he was unable to ambulate.  
In an October 2001 statement, Dr. B.A. stated that based upon 
the October 2001 MRI results, he did not think the veteran 
was going to recover the ability to walk.  Dr. B.A. stated 
that the veteran's spinal stenosis explained his incontinence 
and the veteran's war injury was certainly a significant part 
of the damage to the spine and it may be the most important 
factor.  The October 2001 MRI report reveals that the 
impression was changes in the spinal stenosis at essentially 
every level, subluxation with anterolisthesis of L3 on L4, 
and degenerative scoliosis. 
 
Thus, the Board finds that a 60 percent disability evaluation 
is warranted under Diagnostic Code 5293 for the service-
connected residuals of a transverse fracture at L-4 with 
spasm and limited motion, since the evidence shows that the 
veteran's lumbar spine disability is productive of pronounced 
disability with persistent symptoms of characteristic pain 
and spasm and neurological findings appropriate to the site 
of the diseased discs.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

The service-connected lumbar spine disability may also be 
rated under the provisions of Diagnostic Code 5285, residuals 
of a fracture of a vertebra.  In applying the law to the 
existing facts, the Board finds that a disability evaluation 
in excess of 60 percent is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  The medical evidence of 
record shows that there was no spinal cord involvement due to 
the original fracture at L-4, the veteran is not bedridden, 
and there is no abnormal mobility or requirement for long leg 
braces.  Thus, the Board finds that an alternative disability 
rating in excess of 60 percent is not warranted under 
Diagnostic Code 5285.  

However, the Board finds that an additional 10 percent is 
warranted under Diagnostic Code 5285 for demonstrable 
deformity of vertebral body.  Under Diagnostic Code 5285, 
residuals of a fracture of a vertebra are rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  In the present 
case, the service medical records show that the veteran 
injured his lumbar spine after falling from a bunk.  A March 
1947 X-ray examination indicates that the veteran had an 
ununited fracture involving the distal end of the transverse 
process of the fourth lumbar vertebrae on the left side.  
More recent MRI findings detected a demonstrable deformity of 
the L4 vertebra.  A January 2000 MRI of the lumbar spine 
shows that the L4 vertebral body was abnormally situated 
posteriorly and caused severe spinal canal stenosis and cauda 
equina compression.  The Board concludes that the evidence 
establishes a demonstrable deformity of the vertebral body 
related to the service-connected disability.  Accordingly, an 
additional 10 percent rating is warranted under Diagnostic 
Code 5285.

The Board has examined all other diagnostic codes pertinent 
to disabilities of the lumbar spine.  Ankylosis of the lumbar 
spine has not been demonstrated.  Consequently, Diagnostic 
Code 5286 is not for application.  

The Board has also considered whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2001) may provide a basis for an 
increased evaluation for service-connected lumbar spine 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
60 percent evaluation under Diagnostic Code 5293, which is 
the maximum allowable rating.  Diagnostic Code contemplates 
limitation of motion.  A precedent opinion of the General 
Counsel of the Secretary of VA, VAOPGCPREC 36-97 (December 
12, 1997), held that Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Accordingly, the aforementioned provisions of 
38 C.F.R. § 4.40 and § 4.45 are not for consideration.  See 
Johnston, 10 Vet. App. at 85. 

In summary, a 60 percent evaluation is warranted for the 
service-connected residuals of a transverse fracture at L-4 
with spasm and limited motion under Diagnostic Code 5293, for 
the reasons and bases described above.  An additional 
10 percent evaluation is warranted, based upon the finding of 
a vertebral deformity at L4.  The disability as a whole is 
ratable at 70 percent.  To that extent, the benefit sought on 
appeal is granted. 


III.  Entitlement to a total rating based upon individual 
unemployability.

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15. 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may not be given to age or 
impairment caused by nonservice-connected disabilities.  
Hodges v. Brown, 5 Vet. App. 375, 378-379 (1993); 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Although a high rating in itself is a recognition 
that the impairment makes it difficult to obtain and keep 
employment, the question remains whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

For purposes of 38 C.F.R. § 4.16, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a).

In discussing the unemployability criteria, the Court stated 
that "substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment.  Id.  

The Court addressed the question of marginal employment in 
the case of Faust v. West, 13 Vet. App. 342 (2000).  The 
Court defined substantially gainful employment as an 
occupation that provides the veteran with annual income that 
exceeds the poverty threshold for one person irrespective of 
the number of hours or days that the veteran actually works.  
Id. at 355-6.

Moreover, with a claim for a total rating due to individual 
unemployability due to service-connected disabilities, the 
Board may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Factual Background

A September 1996 VA examination report indicates that the 
veteran had worked as a truck driver.  He was retired from 
that occupation.  

A March 2000 application for compensation based upon 
individual unemployability indicates that the veteran 
reported that his disability affected his full time 
employment in July 1990 and he became too disabled to work in 
February 1997.  The veteran reported that he could no longer 
perform the functions of a clerk without experiencing 
increased back or leg pain.  From November 1993 to February 
1997, the veteran worked as a store clerk about 20 hours per 
week.  He also had work experience as a truck mechanic; he 
reported that he earned $27,500.00 as a truck driver in 1983.  
The veteran reported that he completed four years of high 
school.  He also had training in industrial management.  

In a June 2000 statement, the veteran's former employer, 
C.R.L., Inc., stated that the veteran had worked from August 
1993 to March 1997 as a part time clerk.  The veteran earned 
$4,717.99 during the 12 months preceding the last date of 
employment.  The veteran worked 13 to 14 hours a week.  The 
employer stated that the veteran left for medical reasons, 
specifically hip replacement surgery.   

Analysis

The pertinent law and VA regulations have been set out above.  
The veteran's disability evaluation is currently 70 percent.  
The veteran's service-connected residuals of a transverse 
fracture at L-4 with spasm and limited motion is rated as 60 
percent disabling under Diagnostic Code 5293 and 10 percent 
is added under Diagnostic Code 5285, based upon the findings 
of a vertebral deformity at L4.  The veteran meets the 
threshold requirements for consideration of unemployability 
benefits pursuant to 38 C.F.R. § 4.16(a).  Therefore, the 
veteran's entitlement to a total rating is dependent on 
whether his service-connected disability renders him unable 
to pursue or follow a substantially gainful occupation.

After consideration of all the evidence, the Board finds that 
the medical evidence establishes that the veteran is unable 
to secure and follow a substantially gainful occupation due 
to the service-connected disability.  The medical evidence 
establishes that the veteran's lumbar spine disability causes 
significant pain.  In a September 2000 statement, Dr. J.J. 
stated that the veteran's low back pain had become 
progressively worse.  Dr. J.J. indicated that the veteran 
underwent a steroid epidural injection for pain relief.  The 
medical evidence shows that the veteran has occasional bowel 
and bladder incontinence due to the lumbar spine disability.  
In an October 2001 statement, Dr. B.A. stated that the 
veteran's spinal stenosis explained his incontinence. 

The medical evidence shows that the veteran's lumbar spine 
disability contributed to the veteran's inability to walk.  
The examiner who performed the July 2001 VA examination for 
housebound status or permanent need for regular aid and 
attendance indicated that the veteran had poor weight-bearing 
due to his degenerative disease of his hips and back and he 
was unable to ambulate.  In an October 2001 statement, Dr. 
B.A. stated that based upon the October 2001 MRI results 
(which pertained only to the service-connected lumbar area), 
he did not think the veteran was going to recover the ability 
to walk.  The October 2001 MRI report reveals that the 
impression was spinal stenosis at essentially every level, 
subluxation with anterolisthesis of L3 on L4, and 
degenerative scoliosis

The Board finds that there is probative and persuasive 
evidence of record that establishes that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to the service-connected lumbar spine disability.  The 
evidence of record shows that the veteran is not capable of 
performing the physical acts required by employment due to 
the symptoms of incontinence and pain, and his inability to 
ambulate.  The veteran's claim for a total rating due to 
individual unemployability based upon service-connected 
disabilities is granted 




ORDER

Entitlement to a 70 percent evaluation for residuals of a 
transverse fracture at L-4, with spasm, deformity, and 
limited motion, is granted, subject to controlling 
regulations affecting the payment of monetary awards.

Entitlement to a total disability rating based upon 
individual unemployability is granted, subject to controlling 
regulations affecting the payment of monetary awards.    



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

